 
 
I 
111th CONGRESS
2d Session
H. R. 6095 
IN THE HOUSE OF REPRESENTATIVES 
 
August 10, 2010 
Mr. Dingell introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to preserve integrated care for durable medical equipment under the competitive bidding program for qualified hospital-related DME entities. 
 
 
1.Preservation of integrated care under competitive bidding program for qualified hospital-related DME entities 
(a)In generalSection 1847(a) of the Social Security Act (42 U.S.C. 1395w–3(a)) is amended by adding at the end the following new paragraph: 
 
(8)Treatment of durable medical equipment furnished by qualified hospital-related DME entities 
(A)In generalSubject to subparagraph (B), in the case of an item or service described in paragraph (2)(A) that is furnished by a qualified hospital-related DME entity (as defined in subparagraph (C)) in a competitive acquisition area for which a contract is in effect under the competition conducted pursuant to subsection (b)(1)— 
(i)subject to clause (ii), the programs under this section shall not apply; and  
(ii)payment shall be made to the qualified hospital-related DME entity— 
(I)without regard to whether the qualified hospital-related DME entity submitted a bid or was awarded such a contract; and 
(II)in the amount payable for such item or service under such contract for the area and period involved (as determined by the Secretary). 
(B)LimitationSubparagraph (A) shall apply only to items and services that are furnished by a qualified hospital-related DME entity that— 
(i)has provided assurances satisfactory to the Secretary that a substantial majority of its patients who are enrolled under this part are patients of a hospital described in subparagraph (C)(i) or any provider of services affiliated with such hospital; and 
(ii)was either furnishing items and services of such type on or before April 1, 2010, or owns and controls, is owned and controlled by, or is under common ownership and control with, a hospital (or one or more hospitals and a university) that was furnishing such items or services of such type on or before such date. 
(C)Qualified hospital-related dme entityIn this paragraph, the term qualified hospital-related DME entity means a supplier of durable medical equipment that— 
(i)owns and controls, is owned and controlled by, or is under common ownership and control with— 
(I)one or more hospitals; or 
(II)one or more hospitals and a university; and 
(ii)meets the applicable quality and financial standards under subsection (b)(2)(A)..  
(b)Effective dateThe amendment made by subsection (a) shall apply to items and services furnished on or after the date of the enactment of this Act. 
 
